DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 3/28/2022 wherein Claims 1-17 and 19-20 are amended, Claims 17-20 are previously withdrawn, and no new claims have been added. Therefore, Claims 1-20 are currently pending in the application wherein claims 17-20 are withdrawn.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 102 pages 6-7 of Applicant’s arguments
	The Applicant argues that the medical device of Weber includes a hypotube with slots formed therethrough. The medical device also includes an electroactive polymer, as well as electrodes or a conductive pattern to supply power to the electroactive polymer.  The Applicant argues that since the medical device of Weber includes electrodes or a conductive pattern Weber does not expressly or inherently describe a catheter shaft that consists of a hypotube and at least one liner substantially covering a surface of a wall of the hypotube.
	The Examiner agrees that Weber does disclose a medical device that includes electrodes or a conductive pattern. The embodiments that disclose the electrodes or a conductive pattern are shown in Figs. 3-4, 6-11 and 14-16. Additionally, the Examiner did rely upon the illustrations shown in Figs. 3-4 within the Final Rejection dated 1/28/2022. However, the Examiner relied upon the disclosure of the embodiment shown in Figs. 1-2 which does not disclose a medical device that includes electrodes or a conductive pattern (see [0049] of Weber which discloses that Fig. 2 illustrates a hypotube while Figs. 3-20 illustrate modifications and/or additions to the hypotube). within the Final Rejection dated 1/28/2022. Therefore, the Applicant’s argument is unpersuasive.
	The rejection of Claims 1-11 and 13-14 by Weber et al. (US 2007/0112331) is upheld by the Examiner. The Examiner has modified the rejection using Weber et al. to reflect the newly amended claims below.
Rejections under 35 U.S.C. § 103 pages 7-8
	The Applicant’s argument that Claim 12 is patentable, among other reasons, for depending from the alleged patentable claim 1. The Examiner finds this argument to be unpersuasive based on the aforementioned rationale with regards to the rejection of claim 1.
	The Applicant’s next argument that Claims 15-16 are patentable for depending from claim 1 and because there would have been no motivation for one of ordinary skill in the art to have placed the distal tip of a catheter on the distal end 100 of the hypotube 98 of the stent deployment catheter 92 of Weber since the distal end 100 of the hypotube 98 resides within the lumen 96 of the body 94 of the catheter 92 while the catheter is advanced through a patient’s vasculature. The Applicant cites Fig. 17 of Weber when making this argument.
	This argument relies upon an embodiment of Weber which was not relied upon for the rejection of Claims 15-16 within the Final Rejection dated 1/28/2022. Therefore, the Applicant’s argument is unpersuasive as the Examiner relied upon the embodiment shown in Figs. 1-2 not Fig. 17. Furthermore, within the Final Rejection dated 1/28/2022, the Examiner cited that attaching a tapered tip to the distal end of the hypotube would aid in tracking the catheter through the vessel passages and turns (see pages 13-14 of the Final Rejection dated 1/28/2022). Therefore, there would be a motivation for one of ordinary skill to make this modification.
	The rejection of Claims 15-16 by Weber et al. in view of Monroe is upheld by the Examiner. The Examiner has modified the rejection using Weber et al. in view of Monroe to reflect the newly amended claims below.
Claim Objections
Claim 1 and 16 are objected to because of the following informalities:  
Claim 1, lines 8-9 recites “and extending along of a majority of the length of the hypotube”. The Examiner suggests amending this to recite “and extending along  a majority of the length of the hypotube” to improve the grammar of the limitation.
Claim 16, line 3 recites “a distal end of the hypotube”. The Examiner suggests amending this to recite “[[a]] the distal end of the hypotube” as Claim 15, line 2 previously recites “a distal end of the hypotube”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “a hypotube defining a length of the catheter shaft, having a length that is substantially the same”. It is unclear if the second recitation of “a length” is the same as the first recitation of “a length of the catheter shaft”. For the purpose of examination, this limitation will be interpreted as “a hypotube defining a length of the catheter shaft, wherein the hypotube has  a length that is substantially the same”.
Claim 1, line 3 recites “a length of the catheter[[a]] the length of the catheter…shaft” as it is believed that the “length” is referring to the same length of the catheter shaft.
Claims 2-7 are rejected under 35 U.S.C. 112(b) as they depend upon a rejected claim under 35 U.S.C. 112(b).
Claims 8-13 each recites “the liner” in line 1. It is unclear to the Examiner if each recitation of “the liner” in line 1 of claims 8-13 is the “at least one liner” recited in Claim 1, line 8. For the purpose of examination, each recitation of “the liner” in line 1 of claims 8-13 will be interpreted  as “the at least one liner”.
Claims 14-16 are rejected under 35 U.S.C. 112(b) as they depend upon a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 2007/0112331; hereinafter “Weber”).
With regards to claim 1, Weber discloses (Figs. 1-2) a catheter shaft (10), consisting of: 
a hypotube (24; [0049] “The catheter 10 may be considered as including or being formed from any of the hypotubes described hereinafter…In particular, Fig. 2 illustrates a micromachined hypotube, while Figs. 3 through 20 illustrate modifications and/or additions to the micromachined hypotube” and [0050]) defining a length of the catheter shaft, having a length that is substantially the same length of the catheter shaft (As the catheter is formed from any of the hypotubes described, see [0049], the hypotube 24 would define a length of the catheter shaft and be a length that is substantially the same length of the catheter shaft); and
with flexibility enhancing features (36, 40, 42) defined in the hypotube along the length (See Fig. 2 which shows the flexibility enhancing features/slots 36, 40, 42 along its length) of the hypotube, the flexibility enhancing features having configurations and an arrangement that imparts the hypotube with desired pushability, crossability, and trackability (See [0052] which discloses various configurations of the flexibility enhancing features/slots 36, 40, 42 along the hypotube 24 in order to attain variable flexibility); and 
at least one liner ([0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the at least one liner could be either the inner lubricious layer or the outer layer) substantially covering a surface of a wall of the hypotube (24) and extending along of a majority of the length of the hypotube (As the elongate shaft 12 may include an inner liner as disclosed within  [0045-0046], then the hypotube 24 which forms the catheter 10, as disclosed within [0049], would have at least one liner substantially covering a surface of a wall of the hypotube and extending along of a majority of the length of the hypotube.) .
With regards to claim 2, the catheter shaft of Weber discloses the claimed invention of claim 1, and Weber further discloses that the flexibility enhancing features (36, 40, 42) comprise cuts (see Fig. 2) in the wall of the hypotube (24) (See Fig. 2 which shows the flexibility enhancing features/slots comprising cuts in the wall of the hypotube.).
With regards to claim 3, the catheter shaft of Weber discloses the claimed invention of claim 2, and Weber further discloses that the cuts (36, 40, 42) comprise circumferential cuts (See [0052] “each of the slots extend only partially around the circumference of the micromachined hypotube 24”) and/or helically oriented cuts (See [0050] “the slots 36 are arranged at least substantially perpendicular to the axial axis 34. In other instances, the slots may be arranged at an angle with respect to the axial axis 34”).
With regards to claim 4, the catheter shaft of Weber discloses the claimed invention of claim 1, and Weber further discloses that the hypotube (24) further includes: 
at least one operational feature ([0051] “While not illustrated, it is contemplated that at least some of the slots 36 may extend longitudinally” wherein the slots extending longitudinally are the at least one operational feature) located along at least a portion of the length of the hypotube (Fig. 2 shows slots 36 extending along at least a portion of the length of the hypotube. Therefore, it could be concluded that the at least one operational feature/the longitudinal slots 36 could also extend at least along a portion of the length of the hypotube 24.).
With regards to claim 5, the catheter shaft of Weber discloses the claimed invention of claim 4, and Weber further discloses that the at least one operational feature ([0051] “While not illustrated, it is contemplated that at least some of the slots 36 may extend longitudinally” wherein the slots extending longitudinally are the at least one operational feature) is located adjacent to a distal end (32) of the hypotube (24) (Fig. 2 shows slots 36 along the distal end 32 of the hypotube 24. Therefore, it could be concluded that the slots shown adjacent to the distal end 32 of the hypotube 24 in Fig. 2 could be longitudinal and therefore be the at least one operational feature located adjacent to the distal end of the hypotube.) 
With regards to claim 6, the catheter shaft of Weber discloses the claimed invention of claim 4, and Weber further discloses that the at least one operational feature ([0051] “While not illustrated, it is contemplated that at least some of the slots 36 may extend longitudinally” wherein the slots extending longitudinally are the at least one operational feature) comprises cuts (36) in the wall of the hypotube (24) (See Fig. 2 which shows that the at least one operational features could be cuts in a wall of the hypotube.).
With regards to claim 7, the catheter shaft of Weber discloses the claimed invention of claim 6, and Weber further discloses that the at least one operational feature ([0051] “While not illustrated, it is contemplated that at least some of the slots 36 may extend longitudinally” wherein the slots extending longitudinally are the at least one operational feature) defines a radially expandable section of the hypotube (24) (see [0057] “as a result of being temporarily deformed into a bent configuration, the hypotube 24 can be seen as including expanded slots 48” By comparing Fig. 2 with Fig. 4 it can been determined that the slots 36 are manipulated to be the slots 48 when in the bent configuration. Based on the aforementioned disclosure it can be determined that the slots 36 could be longitudinal and therefore be the at least one operational feature, which are then expanded radially when bent. Although the slots 36, shown in Figure 2, are shown to transverse to the longitudinal axis of the hypotube, Weber has disclosed that the slots may be formed such that they are longitudinal. If the slots are formed longitudinally, the slots would still be able to expand into a shape similar to slots 48 shown in Fig. 4 when bent. Therefore, the expansion of the longitudinal slots would define a radially expandable section of the hypotube. Furthermore, the disclosure from paragraph [0057] although in reference to the embodiment shown in Figs. 3-4 within the paragraph, one of ordinary skill in the art would understand that the same disclosure would apply to the embodiment shown in Fig. 2).
With regards to claim 8, the catheter shaft of Weber discloses the claimed invention of claim 1, and Weber further discloses that the liner ([0045] “the elongate shaft 12 may include an inner liner”) is positioned adjacent to an interior surface of the wall of the hypotube (24) (The liner is positioned adjacent to an interior surface of a wall of the hypotube as the liner is stated to be an inner liner within the elongate shaft 12 of the catheter 10, as stated in [0045], wherein the catheter 10 is formed of the hypotube 24. Therefore, the inner liner would be adjacent to the interior surface of a wall of the hypotube 24.).
With regards to claim 9, the catheter shaft of Weber teaches the claimed invention of claim 8, and Weber further discloses that the liner ([0045] “the elongate shaft 12 may include an inner liner”) comprises an expanded polytetrafluoroethylene tube (See [0046] “the elongate shaft 12 includes an inner liner, the inner liner can include or be formed from…polytetrafluoroethylene (PTFE)”, as the elongate shaft 12 has a shape of a tube/shaft the inner liner would also have a shape of a tube/shaft. Therefore, the inner liner could be a polytetrafluoroethylene tube.) secured to the interior surface of the wall of the hypotube (24) (As the elongate shaft 12 includes an inner liner it can be determined that the liner is secured to an interior surface of the wall of the hypotube 24, which forms elongate shaft 12 of the catheter 10 as disclosed within [0026] and [0049]).
With regards to claim 10, the catheter shaft of Weber discloses the claimed invention of claim 8, and Weber further discloses that the liner ([0045] “the elongate shaft 12 may include an inner liner”) extends through substantially an entirety of the length of the hypotube (24) (The liner extends through substantially an entirety of the length of the hypotube as the inner liner is within the elongate shaft 12 of the catheter 10, as disclosed within [0045], wherein the catheter 10 is formed of the hypotube 24. Therefore, the inner liner would extend through the entirety of the length of the hypotube 24.).
With regards to claim 11, the catheter shaft of Weber discloses the claimed invention of claim 1, and Weber further discloses that the liner ([0045] “the elongate shaft 12 may…an outer layer”) is positioned adjacent to an exterior surface of the wall of the hypotube (24) (The liner is positioned adjacent to an exterior surface of a wall of the hypotube as the elongate shaft 12 of the catheter 10 can include an outer layer, as stated within [0045] and [0047], wherein the catheter 10 is formed of the hypotube 24. Therefore, the liner would be adjacent to the exterior surface of the wall of the hypotube.). 
With regards to claim 13, the catheter shaft of Weber discloses the claimed invention of claim 11, and Weber further discloses that the liner ([0045] “the elongate shaft 12 may include…an outer layer”) extends over substantially an entirety of the length of the hypotube (24) (The liner extends through substantially an entirety of the length of the hypotube as the elongate shaft 12 of the catheter 10 includes an outer layer, as disclosed within [0045], wherein the catheter 10 is formed of the hypotube 24. Therefore, the liner would extend through the entirety of the length of the hypotube 24.).
With regards to claim 14, the catheter shaft of Weber discloses the claimed invention of claim 11, and Weber further discloses that a distal tip (See Examiner annotated Fig. 1 below, hereinafter referred to as Fig. A) defined by a distal end (see at 32 in Fig. 2) of the hypotube (24; see [0049]), the distal end having an opening (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. B) with an inner diameter that is the same as an inner diameter of a lumen of the catheter shaft (See Fig. B) (The catheter 10 is formed from the hypotube 24, as described within [0049], and Fig. B below shows an opening with an inner diameter that is the same as the inner diameter of a lumen of the catheter.).

    PNG
    media_image1.png
    333
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    905
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Ferrera et al. (US 2012/0065660; hereinafter “Ferrera”).
With regards to claim 12, the catheter shaft of Weber discloses the claimed invention of claim 11, however the catheter shaft of Weber is silent with regards to the liner comprises a contracted polyethylene terephthalate tube secured to the exterior surface of a wall of the hypotube.
Nonetheless, Ferrera teaches (Fig. 6a-6c) a liner (611) comprises a contracted polyethylene terephthalate tube (See [0207] “the sleeve 611 can comprise a heat-shrink tube or clamp formed of polyethylene terephthalate (PET)”) secured to the exterior surface of the wall of the hypotube (605).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter shaft of Weber with a teaching of Ferrera such that the liner comprises a contracted polyethylene terephthalate tube secured to the exterior surface of a wall of the hypotube. One of ordinary skill in the art would have been motivated to make this modification, as the tube would serve as a strain relief for the junction between components of the catheter shaft (See [0207] of Ferrera).

 Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Monroe et al. (US 6,322,586; hereinafter “Monroe”).
With regards to claim 15, the catheter shaft of Weber discloses the claimed invention of claim 1, however Weber is silent with regards to a distal tip secured to a distal end of the hypotube in a manner that preserves an inner diameter of the catheter.
Nonetheless, Monroe (Fig. 16) teaches a distal tip (186) secured (See Col. 8, lines 20-32 “The distal tip internal coil allows securing of the distal tip to the inner tube”) to a distal end (See Examiner annotated Fig. 16, hereinafter referred to as Fig. C) of the hypotube (182) in a manner that preserves an inner diameter of the catheter shaft (180) (See Fig. C below which shows that the diameter is preserved).

    PNG
    media_image3.png
    374
    638
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter shaft of Weber such that the catheter further comprises a distal tip secured to a distal end of the hypotube in a manner that preserves an inner diameter of the catheter as taught by Monroe. One of ordinary skill in the art would have been motivated to make this modification, as attaching a tapered tip to the distal end of the hypotube aids in tracking the catheter through the vessel passages and turns (See Monroe Col. 4, lines 61-65).
The catheter shaft of Weber modified in view of Monroe will hereinafter be referred to as the catheter shaft of Weber and Monroe.
With regards to claim 16, the catheter shaft of Weber and Monroe teaches the claimed invention of claim 15, however Weber is silent with regards to the distal tip includes at least one tube engagement feature that mechanically interlocks with at least one tip engagement feature at or adjacent to a distal end of the hypotube.
Nonetheless, a further teaching of Monroe teaches (Fig. 16) that the distal tip (186) includes at least one tube engagement feature (188) that mechanically interlocks (See Col. 8, lines 20-32 “A distal tip 186 includes a proximal waist region 188 and an internally mounted coil 190. Coil 190 is dimensioned so as to securably engage inner tube threaded region 184”) with at least one tip engagement aperture (184, wherein the threads or scores of the threaded or scored region 184 are considered to be tip engagement apertures) at or adjacent to a distal end (See Fig. C above) of the hypotube (182).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter shaft of Weber and Monroe with a further teaching of Monroe such that the distal tip includes at least one tube engagement feature that mechanically interlocks with at least one tip engagement feature at or adjacent to a distal end of the hypotube. One of ordinary skill in the art would have been motivated to make this modification, in order to secure the distal tip to the hypotube (See Monroe Col. 8, lines 20-32) wherein attaching a tapered distal tip to the distal end of the hypotube aids in tracking the catheter through the vessel passages and turns (See Monroe Col. 4, lines 61-65)..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jennings et al. (US 2010/0069882) see Figs. 1-4 and [0033] and [0038].
Krieger et al. (US 10,327,933) see Figs. 9-10 and Col. 9, lines 30-47.
Chouinard (US 2013/0116618) see Figs. 11-12 and [0048-0051].
Fojtik (US 2019/0232018) see Figs. 1-4 and [0025-0030].
Lentz (US 2005/0177132) see Figs. 1-2, 4, and 6-7 and see [0031-0032].
Hannon et al. (US 2015/0297863) see Figs. 1-5 and [0041].
Kim et al. (US 2014/0309587) see Figs. 2-5 and [0038-0048].
Mitelberg et al. (US 2008/0097398) see Figs. 1-7 and [0022-0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783